People v Ramudit (2018 NY Slip Op 08570)





People v Ramudit


2018 NY Slip Op 08570


Decided on December 13, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 13, 2018

Richter, J.P., Manzanet-Daniels, Tom, Webber, Gesmer, JJ.


7897 3870/09

[*1]The People of the State of New York, Respondent,
vNavindra Ramudit, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Laura Lieberman Cohen of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Waleska Suero Garcia of counsel), for respondent.

Judgment, Supreme Court, Bronx County (John W. Carter, J.), rendered October 12, 2011, convicting defendant, after a jury trial, of bail jumping in the first degree, and sentencing him to a term of one to three years, unanimously modified, on the law, to the extent of reducing the conviction to bail jumping in the second degree and remanding for resentencing, and otherwise affirmed.
As the People concede, the evidence only established second-degree bail jumping because no indictment was pending when defendant was released from custody (see  Penal Law § 215.57).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 13, 2018
CLERK